Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darryl Kinney and JK Minor appeal the district court’s order dismissing their civil rights action as frivolous. On appeal, we confíne our review to the issues raised in the Appellants’ brief, see 4th Cir. R. 34(b), and Appellants’ brief alleges no error committed by the district court. We therefore find Appellants have forfeited appellate review of that order. Accordingly, we affirm the district court’s order. Further, we grant Appellants’ motion to withdraw their previously filed motion for default judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.